Mr. Justice Wolf
delivered the opinion of the court.
As the appellant points out, this case was decided on a demurrer to its petition and therefore the facts recited in the said petition must be accepted as true.
It is set forth, among other things, that the plaintiff was in the business of buying tobacco; that previous to the petition for an injunction in this case, the appellant bought of various producing farmers 1000 cwt. of tobacco.
Upon making the various purchases the complainant drew the attention of the selling farmers to the necessity of their paying % cent per pound of the tobacco sold by them by virtue of the Joint Eesolution No. 13 of the 8th of July 1929, and their obligation to place the amount of said tax in the hands of the complainant; that the growers refused to do so alleging that they had no such obligation; that the Treasurer of Puerto Eico, the defendant, despite the fact that the complainant advised him.of the failure of the sowers to pay the said tax, insists- in obtaining from the complainant the whole sum of $250 which the said farmers did not pay, and the said Treasurer is threatening to execute against the property of the complainant to recover the said amount. The complaint .then goes on to state the damages and inconveniences to which the. complainant would be subjected if the Treasurer were allowed to proceed. The District Court of San Juan sustained the demurrer.
The upshot of the opinion of the court was that by its purchases the petitioner assumed the obligation of paying the .$2.50. It may be said that the principal argument of the appellant is that it is the farmers who are'responsible for the-tax' and' that no responsibility devolves upon it by the mere purchase of the tobacco. The appellant also insists that to "recover the tax, the Treasurer should have recourse to the *531producers of tbe tobacco; that if the taxes bad been deposited in tbe bands- of tbe plaintiff it would be only a retaining agent for tbe Treasurer.
Incidentally, tbe appellant alleges that its position is no different from, that of a person who buys a piece of mortgaged property and afterwards disposes of it and cites tbe case of Luyando v. Díaz, 46 P.R.R. 668. So far we have not been able to see in tbe complaint that tbe plaintiff’ has disposed of the tobacco. But even if it bad we think tbe Joint Resolution fixed a different obligation on tbe plaintiff than that which arises from tbe ordinary purchase of a piece of mortgaged property.
We transcribe section 2 of said Resolution as follows:
"Section 2. — For tbe purpose of carrying out tbe provisions of this Act, a tax of one-quarter (%) cent shall be levied or collected on' each pound of tobacco harvested in Porto Rico; Provided, that said tax shall be collected but once each year at the time of sale by the grower, who shall be bound to leave in the hands of the buyer the one-quarter cent a pound of tobacco provided for in this section. Buyers shall in turn pay said tax to the Treasurer of Porto Rico in such form as the latter may by regulation prescribe. Such tax shall be considered as a preferred lien on the harvested product. The Treasurer of Porto Rico shall levy and collect the aforesaid tax, and he is hereby authorized to make such rules and regulations as may be necessary for the collection of the tax.”
Now tbe appellant bought tbis property and failed to collect tbe tax. As tbe appellee points out, tbe appellant was under no obligation to purchase tbe tobacco. When tbe tobacco was purchased by tbe appellant there was a clear lien upon it. By accepting tbe tobacco .with tbis charge tbe appellant itself became responsible for tbe amount due thereon. It cannot escape responsibility because it failed to collect tbe amount of tbe tax from the producer. Tbe Resolution plainly contemplated that tbe purchaser of tobacco should collect it and pay it to tbe Treasurer. Tbis being premised, we bold that tbe words of tbe law made tbe appellant a ,prin*532cipal debtor, or, if necessary, a taxpayer. To onr minds the obligation fixed, by the law is clear from the mere reading thereof and none of the cases cited by the appellant were similar in their facts.
In attempting to show that the intention of the Legislature was distinct the appellant draws attention to the fact that the Joint Resolution in its third section provides that upon liquidation of the tax fund the excess of taxes shall be refunded to the taxpayers or their heirs, etc. Appellant maintains that it would be an injustice for this money to be returned to the producers when they were not paying the tax. We concede that there might be a problem but we do not think that this problem is sufficiently strong to militate against what seems to us the obvious interpretation of section 2, supra. If in point of fact, as happens in this case, the purchasers are compelled to pay the tax themselves they might readily be substituted for the producer. By having purchased the tobacco charged with the lien appellant stands .in the shoes of the growers. Indeed, being obliged to pay the tax purchasers could be considered as regular taxpayers and any excess should be refunded to them.
Not only was the right to an injunction not clear but no such right arose.
The judgment appealed from should be affirmed.